DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022, has been entered.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 6, “back electrically” should read --the back electrically conductive layer--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Regarding independent claims 1 and 4, the original disclosure does not provide adequate written description support for the limitations “the processor being configured to … determine a response time, the response time being an amount of time between the generation of the acoustic signal to call the shooter to fire and the communication of the output signal by the sensor thereafter” in claim 1, lines 12-15, and the limitation “the processor being configured to … determine a response time, the response time being an amount of time between the generation of the acoustic signal to call the shooter to fire and the communication of the output by the sensor resister thereafter” in claim 4, lines 9-12. Although the specification mentions “the use of an electrically conductive coating capable of conducting an electric current for the purpose … to determine the shooter response speed by means of an electronic unit”, the specification does not describe the processor being configured to a determine an amount of time between generation of the acoustic signal and the communication of the output signal by the processor. In other words, the generic statement in the specification regarding a response speed does not provide sufficient written description to reasonably convey to one of ordinary skill in the art that Applicant had possession, at the time the application was filed, of the invention now claimed including the particular limitations with respect to the configuration of the processor to determine a response time defined as an amount of time between the generation of an acoustic signal to call the shooter to fire and the communication of the output signal by the sensor thereafter. For further discussion of this rejection, see Response to Arguments below.
claim 4, the original disclosure does not describe an audio emitting device as recited in claim 4, line 8. The original specification and drawings do not show an audio emitting device. The specification states only that “[t]he processor 6 can generate light or acoustic signals that call the shooter to fire” (pg. 4, second-to-last sentence), but the disclosure does not show or describe any device for accomplishing this function.
Claims 2-3 are rejected in view of their dependency from claim 1. Claim 5 is rejected in view of its dependency from claim 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “the communication of the output of the sensor resister” in lines 11-12. There is insufficient antecedent basis in the claim for “the communication”, since the claim does not previously describe communicating the output. In addition, the examiner notes that “resister” should read --resistor--.
Regarding claim 5, it is unclear whether “an end peripheral display device” refers to the same “display device” previously recited in claim 4, line 14. For the purpose of examination, the end peripheral display device of claim 5 will be interpreted in view of Applicant’s disclosure as referring to the same display device of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Auld et al. (US Patent Pub. 2016/0334195, hereinafter Auld) in view of Haasnoot et al. (US Patent Pub. 2016/0245624, hereinafter Haasnoot).
Regarding claim 1, Auld discloses an electronic target (target panel 12 with positioning unit 14 and communication device 16, Figs. 1 and 13) comprising three layers (Figs. 2A-C), wherein a front layer (first electrically conductive layer 18; para. 0040, 0045) is composed of an electrically conductive coating (para. 0045, lines 1-4, electrically conductive material “applied as a foil or a liquid spray”) on a middle layer of an insulator (electrically insulating layer 26; para. 0042, lines 10-13; para. 0046) followed by a rear electrically conductive layer (second electrically conductive layer 20; para. 0045); a battery (para. 0068, lines 1-9, “battery”) inherently having a first pole and a second pole, the front layer (18) being electrically connected to the first pole (via clamp 102) and the rear electrically conductive layer (20) being electrically connected to the second pole (via clamp 102, for forming circuit as shown in Fig. 2C), wherein the battery provides an electrical voltage to the front layer (18) and the rear electrically conductive layer (20; para. 0068); a sensor (controller 84 which performs a detecting function as described at para. 0068, lines 16-18 and is therefore understood to be a sensor) in electrical 
Auld does not teach the processor is configured to generate an acoustic signal to call the shooter to fire and to determine a response time between the generation of the acoustic signal to call the shooter to fire and the communication of the output signal by the sensor. However, Haasnoot teaches an electronic target (100, Fig. 1) configured to generate an acoustic signal to call a shooter to fire (para. 0043, “audible prompt”) and determine a response time (para. 0041, lines 2-3, “reaction speed”) that is the amount of time between the generation of the acoustic signal to call the shooter to fire and the communication of an output signal that is generated as a result of the target being hit by the shooter (para. 0044, “[a] successful hit on the target within the ‘Hit’ region will stop the timer and record the Metrics”). Therefore, it would have 
Regarding claim 2, the modified Auld teaches the claimed invention substantially as claimed, as set forth above for claim 1. Auld further teaches the middle layer of the insulator (insulating layer 26, Figs. 2A-C) is made of plastic (para. 0042, “polystyrene foam”), and the rear electrically conductive layer (20) is made of an electrically conductive foil or an electrically conductive coating (para. 0045, “aluminum, applied as a foil or a liquid spray”).
Regarding claim 3, the modified Auld teaches the claimed invention substantially as claimed, as set forth above for claim 1. Auld further teaches the front layer (18, Fig. 3B) composed of the electrically conductive coating (para. 0045) is divided into at least one hit zone (target zones 38, 40, 42, 44; para. 0048-0049).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Auld in view of Thalmann (US Patent No. 3,529,828, hereinafter Thalmann), in further view of Haasnoot.
Regarding claim 4, Auld discloses a system (target panel 12 with positioning unit 14 and communication device 16, Figs. 1 and 13) for the automatic detection and notification of an electronic target hit zones (target zones 38, 40, 42, 44, Fig. 3B), comprising: a front layer (first electrically conductive layer 18; para. 0040, 0045) of an electronic target (target panel 12) 
Auld does not explicitly teach that the sensor is a sensor resistor, and Auld does not teach the processor is configured to generate an acoustic signal to call the shooter to fire and determine a response time between the generation of the acoustic signal to call the shooter to fire and the communication of the output signal by the sensor.
With respect to the sensor resistor, Thalmann teaches that it is old in the art of conductive electronic shooting targets to include a sensor resistor (resistor 95, Fig. 8; col. 3, line 68-col. 4, line 14) as part of a sensing circuit for detecting a temporary electrical connection (at 
With respect to the acoustic signal and the response time, Haasnoot teaches an electronic target (100, Fig. 1) configured to generate an acoustic signal to call a shooter to fire (para. 0043, “audible prompt”) and determine a response time (para. 0041, lines 2-3, “reaction speed”) that is the amount of time between the generation of the acoustic signal to call the shooter to fire and the communication of an output that is generated as a result of the target being hit by the shooter (para. 0044, “[a] successful hit on the target within the ‘Hit’ region will stop the timer and record the Metrics”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Auld by configuring the processor to generate an acoustic signal to call a shooter to fire and determine a response time, as taught by Haasnoot, the response time being the amount of time between the generation of the acoustic signal and communication of the 
Regarding claim 5, the modified Auld teaches the claimed invention substantially as claimed, as set forth above for claim 4. Auld further teaches the radio module (wireless communication module 88, Fig. 5) is connected to the display device (16), which is an end peripheral display device (16, Fig. 1), by a wireless communication network (134, Fig. 13; para. 0077).
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 and 4 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejection of amended claims 1 and 4 under 35 USC 112(a), in response to Applicant’s arguments related to enablement, the examiner notes that the written description requirement is separate and distinct from the enablement requirement. See MPEP 2161.II. Claims 1-4 are rejected as lacking sufficient written description, not as lacking enablement. Although the specification mentions that the invention can be used “to determine the shooter response speed” and later states that “the processor 6 can generate … acoustic signals that call the shooter to fire”, as noted in Applicant’s Remarks, the specification is silent with respect to how a response time is defined or measured. The generic disclosure that the invention can be used to determine a response speed does not provide sufficient written description for the particular manner of determining a response time which is now claimed. The 
In response to Applicant’s argument that one skilled in the art would understand that determining a shooter response speed refers to the difference in time between the time of generation of the acoustic signals and the time of an output signal generated by the sensor, the examiner maintains that one of ordinary skill in the art would not necessarily recognize the generic phrase “to determine the shooter response speed” to be limited specifically to a configuration of the processor to determine the time between the generation of the acoustic signal and the communication of an output signal by the sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 15, 2022/